United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
SOCIAL SECURITY ADMINSTRATION,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1320
Issued: December 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On June 4, 2012 appellant filed a timely appeal of the December 28, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied appellant’s claim for
an occupational disease. She also appealed a May 9, 2012 nonmerit decision. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an
occupational disease in the performance of duty; and (2) whether OWCP properly denied
appellant’s request for reconsideration.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 21, 2011 appellant then a 55-year-old clerk filed a Form CA-2, occupational
disease claim, alleging that she developed pain in the neck, head and back after picking up a tray
of mail. She became aware of her condition and realized that it was causally related to her work
on October 1, 2011. Appellant stopped work on October 2, 2011.2
Appellant was initially treated by Dr. Harry Li, a Board-certified internist, who noted on
October 3, 2011 that she was treated for severe pain commencing on October 1, 2011 and that
she could return to work on October 6, 2011. In an October 8, 2011 duty status report, Dr. Li
diagnosed cervical strain and returned her to light duty on October 9, 2011. On October 7 and 8,
2011, a physician’s assistant noted diagnoses and advised that appellant could work with
restrictions. In an October 11, 2012 attending physician’s report, an unspecified health care
professional treated appellant for cervical and thoracic spine pain after she was lifting trays.
Appellant was diagnosed with cervical and thoracic strain and was returned to limited duty on
October 8, 2011. Also submitted was an October 17, 2011 report from Dr. Kiren Dayal, an
osteopath, who diagnosed neck sprain, headache, trapezius/rhomboid strain and thoracic sprain
and returned appellant to work with restrictions. On October 26, 2011 appellant was treated by
Dr. Daniel R. Ignacio, a physiatrist, for neck, arm and shoulder pain. Dr. Ignacio noted that
appellant worked as a mail processor and was required to perform repetitive motions, sweeping
mail from top to bottom and reaching and placing mail in an over-the-road container. Appellant
reported that, while performing her duties on October 1, 2011, she felt an acute radiating pain
along the neck, shoulders and arms. Dr. Ignacio noted limited cervical and thoracic spine range
of motion, tenderness along C3-4 and C6-7 with trigger points and limited range of motion of the
right shoulder with hypoesthesia along the left arm and side. He diagnosed cervical strain with
neuritis, bilateral shoulder strain, thoracic strain and bilateral wrist strain. On October 26, 2011
Dr. Ignacio offered diagnoses and noted that appellant’s condition was work related. He stated
that she was injured on October 1, 2011 and was totally incapacitated from October 27 to
November 14, 2011. Appellant also submitted physical therapist notes.
On November 23, 2011 OWCP advised appellant of the type of evidence needed to
establish her claim. It particularly requested that she submit a physician’s reasoned opinion
addressing the relationship of her claimed condition and specific work factors.
On November 16, 2011 appellant was treated by Dr. Ignacio for neck, shoulder and arm
pain that developed at work on October 1, 2011. Dr. Ignacio noted a magnetic resonance
imaging (MRI) scan of the cervical spine revealed a C6-7 disc protrusion. He noted findings on
examination and diagnosed cervical strain with cervical neuritis, bilateral shoulder strain,
thoracic strain, bilateral wrist strain with median neuritis and carpal tunnel syndrome. In a
November 16, 2011 attending physician’s report, Dr. Ignacio diagnosed cervical, thoracic,
shoulder and bilateral wrist strain. He checked a box “yes” that appellant’s condition was caused
by her work activity and that she was disabled from October 27 to November 14, 2011.
2

On October 7, 2011 appellant filed traumatic injury claim, alleging that on October 1, 2011 she picked up a tray
and felt pain in her head, back and neck. A witness statement indicated that appellant was heard complaining of
pain after lifting letter trays. The employing establishment stated that appellant was in the performance of duty. On
November 1, 2011 appellant indicated that she wished to proceed with the occupational disease claim.

2

Similarly, in a November 16, 2011 duty status report, Dr. Ignacio diagnosed cervical and
thoracic strains and opined that appellant was totally disabled. Other reports from him dated
December 1 and 2, 2011 noted that appellant developed progressive chronic neck pain radiating
into the shoulder, arms and upper back with paresthesia while performing clerk duties on
October 1, 2011. Dr. Ignacio diagnosed cervical strain with cervical neuritis, bilateral shoulder
strain, thoracic strain, bilateral wrist strain with median neuritis and carpal tunnel syndrome. On
December 1, 2011 he opined that appellant’s medical conditions were related to the activities she
performed at work. A December 2, 2011 electromyogram (EMG) revealed left ulnar neuritis
across the elbow, bilateral C6 radiculitis and bilateral T7, T8 radiculitis.
On December 28, 2011 OWCP denied appellant’s claim on the grounds that the evidence
did not support that the injury or events occurred as alleged and that the medical evidence did not
establish that her diagnoses were caused or aggravated by her work.
On January 19, 2012 appellant requested reconsideration and submitted additional
evidence. She submitted reports from a physician’s assistant, a report from Dr. Dayal dated
October 17, 2011, reports from Dr. Ignacio dated October 26 to December 2, 2011, all previously
of record. Appellant also submitted physical therapy notes. On October 11, 2011 she was
treated by Dr. Sheryl Ashton-Jones, a Board-certified internist, for cervical and thoracic strains.
Examination of the cervical and thoracic spine was essentially normal. Dr. Ashton-Jones
diagnosed cervical and thoracic strains and returned appellant to work with restrictions. Also
submitted were reports from Dr. Ignacio dated December 14, 2011 to April 6, 2012 who
continued to treat appellant for neck, shoulder and back pain which developed after performing
her work duties of standing, sweeping mail and lifting mail trays. He reiterated previous
diagnoses and opined that appellant’s medical conditions were related to the trauma sustained at
work on October 1, 2011. Dr. Ignacio noted the main cause of the injury was the significant
strains to the cervical and lumbar spine while she was working, reaching and picking up mail
trays. In an attending physician’s report dated December 14, 2011, he diagnosed cervical,
thoracic, shoulder and bilateral wrist strain. Dr. Ignacio checked a box “yes” that appellant’s
condition was caused or aggravated by work and noted that the injury occurred at work while
lifting trays, reaching and repetitive movements. In a return to work slip dated December 14,
2011, he found appellant totally disabled from December 16, 2011 to January 16, 2012 and in a
January 4, 2012 duty status report, Dr. Ignacio returned appellant to work full-time light duty.
Also submitted was a March 14, 2012 report from Dr. Eric C. Dawson, a Board-certified
orthopedist, who treated appellant for pain, spasm and stiffness to the neck and shoulder area.
He noted tenderness at C5-6 and C6-7, positive trigger points, diminished intersegmental
excursions of L4-5 and L5-S1 and positive straight leg raises on the left. Dr. Dawson reviewed a
cervical spine MRI scan and noted disc protrusion at C6-7 and degenerative changes at C5-6. He
noted that a lumbar MRI scan revealed protrusions at L4-5 and L5-S1 with nerve impingement at
L4-5 with sensory and motor deficits. Dr. Dawson opined that appellant was clearly functional
at work prior to the repetitive lifting of containers at work and sustained substantial injuries to
her neck and back. He noted that there was no sign of preexisting problems and that appellant
had a high functional level before her injury. Dr. Dawson noted findings consistent with her
injury and stated that diagnostic testing clearly showed instabilities and major problems in her
lumbar and cervical spine with nerve impingement. He advised appellant was not cleared for
regular duties.

3

By decision dated May 9, 2012, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS -- ISSUE 1
OWCP found that the evidence was insufficient to establish that workplace events
occurred as alleged. However, appellant’s claim form clearly indicated that lifting trays at work
caused her claimed conditions and the employing establishment did not challenge the duties that
she performed. There is no dispute that her job required lifting trays and mail at work and there
were no inconsistencies in the evidence on that point that cast serious doubt upon the validity of
the claim.5 Thus, the Board finds that the evidence establishes that appellant moved trays and
mail at work. It is also not disputed that she has been diagnosed with cervical, thoracic, shoulder

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
4

Solomon Polen, 51 ECAB 341 (2000).

5

See V.F., 58 ECAB 321 (2007).

4

and neck strains. However, appellant has not submitted sufficient medical evidence to establish
that her conditions were causally related to specific employment factors or conditions.
Appellant submitted reports dated October 26 and November 16, 2011 from Dr. Ignacio
who noted that appellant worked as a mail processor and was required to perform repetitive
motions, including sweeping mail from top to bottom and placing mail in containers. She
reported that on October 1, 2011 while doing her job she felt acute radiating pain along the neck,
shoulders and arms. Dr. Ignacio diagnosed cervical strain with neuritis, bilateral shoulder strain,
thoracic strain, bilateral wrist strain with median neuritis, carpal tunnel syndrome. Similarly, in
reports dated December 1 and 2, 2011, he noted that appellant developed progressive chronic
radiating pain of the neck while at work and diagnosed cervical strain with cervical neuritis,
bilateral shoulder strain, thoracic strain, bilateral wrist strain with median neuritis and carpal
tunnel syndrome. Dr. Ignacio opined that her medical conditions were work related. The Board
finds that, although Dr. Ignacio supported causal relationship, he did not provide medical
rationale explaining the basis of his conclusion regarding the causal relationship between
appellant’s cervical strain with neuritis, bilateral shoulder strain, thoracic strain, bilateral wrist
strain with median neuritis, carpal tunnel syndrome and work factors.6 For example, Dr. Ignacio
did not explain the process by which repetitive motions, sweeping mail from top to bottom and
placing mail in an over-the-road container would cause or aggravate the diagnosed conditions.
In a November 16, 2011 attending physician’s report, he noted diagnoses and checked a box
“yes” that the appellant’s condition was caused or aggravated by work activity. The Board has
held that an opinion on causal relationship which consists only of a physician checking “yes” to a
medical form report question on whether the claimant’s condition was related to the history
given is of little probative value. Without any explanation or rationale for the conclusion
reached, such report is insufficient to establish causal relationship.7 These reports are
insufficient to meet appellant’s burden of proof.
Other reports from Dr. Ignacio submitted before the December 28, 2011 decision are
insufficient to establish appellant’s claim as they did not provide a history of injury8 or
specifically address whether appellant had a diagnosed medical condition that was causally
related to her employment duties.9 Similarly, reports from Drs. Li and Dayal are insufficient to
establish appellant’s claim as they did not provide a history of injury or specifically address
whether appellant had a diagnosed medical condition that was causally related to her
employment duties.

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

8

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

Appellant submitted other reports from a physician’s assistant and a physical therapist.
The Board has held that treatment notes signed by a physician’s assistant or physical therapist
are not considered medical evidence as these providers are not a physician under FECA.10
Similarly, appellant submitted an October 11, 2012 attending physician’s report from an
unspecified health care professional; however, there is no evidence that the document is from a
physician. The Board has held that a medical report may not be considered as probative medical
evidence if there is no indication that the person completing the report qualifies as a physician as
defined in 5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute
probative medical evidence.11
For these reasons, OWCP properly found that appellant did not meet her burden of proof
in establishing her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,12 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by the
(Office); or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”13

10

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law).
11

C.B., Docket No. 09-2027 (issued May 12, 2010).

12

5 U.S.C. § 8128(a).

13

20 C.F.R. § 10.606(b)(2).

6

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.14
ANALYSIS -- ISSUE 2
OWCP’s May 9, 2012 decision denied appellant’s reconsideration request, without
conducting a merit review, on the grounds that the evidence was insufficient to warrant a merit
review.
With her January 19, 2012 reconsideration request, appellant submitted relevant and
pertinent evidence not previously considered by OWCP. After the December 28, 2011 decision,
which denied her claim because she had not submitted a rationalized medical opinion
establishing that her clerk duties caused her cervical, thoracic, shoulder and neck strains, she
submitted a March 4, 2012 report from Dr. Dawson, who noted examination findings and
reviewed diagnostic testing. Dr. Dawson opined that appellant was clearly functional at work
prior to the repetitive lifting at work and had substantial injuries to her neck and back. He
opined that there was no sign of preexisting problems and that she had a high functional level
prior to carrying out the workplace duties prior to this injury. Dr. Dawson indicated that his
findings were consistent with appellant’s injury and MRI scans clearly show instabilities and
major problems with her disc, lumbar and cervical spine with nerve impingement.
This particular medical evidence is relevant as the physician noted findings upon injury
and referenced a history of injury noting appellant performed repetitive lifting duties at work and
sustained substantial injuries to her neck and back. This evidence was not previously considered
by OWCP in rendering a decision. While this evidence may be of limited probative value, the
Board has held that the requirement for reopening a claim for merit review does not include the
requirement that a claimant must submit all evidence which may be necessary to discharge his or
her burden of proof. Instead, the requirement pertaining to the submission of evidence in support
of reconsideration only specifies that the evidence be relevant and pertinent and not previously
considered by OWCP.15 The Board finds that, in accordance with 20 C.F.R. § 10.606(b)(2)(iii),
this new report from Dr. Dawson is sufficient to require reopening appellant’s case for further
review on its merits.
Therefore, OWCP improperly refused to reopen appellant’s claim for further review on
its merits under 5 U.S.C. § 8128. Consequently, the case must be remanded for OWCP to reopen
her claim for a merit review. Following this and such other development as deemed necessary,
OWCP shall issue an appropriate merit decision on the appellant’s claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment. The Board further notes that
14

Id. at § 10.608(b).

15

See Helen E. Tschantz, 39 ECAB 1382 (1988).

7

OWCP, in its decision dated May 9, 2012, improperly denied appellant’s request for
reconsideration of his case on its merits.
ORDER
IT IS HEREBY ORDERED THAT the December 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed as modified and the May 9, 2012 decision is set
aside and the case is remanded to OWCP for further development in accordance with this
decision.
Issued: December 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

